UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                              MULLIGAN, FEBBO, and WOLFE
                                 Appellate Military Judges

                             UNITED STATES, Appellee
                                          v.
                         Staff Sergeant NORMAN R. STOUT
                            United States Army, Appellant
                                      ARMY 20120592

                              Headquarters, Fort Drum
                           S. Charles Neill, Military Judge
                  Colonel Steven C. Henricks, Staff Judge Advocate


For Appellant: Colonel Mary J. Bradley, JA; Major Christopher D. Coleman, JA;
Captain Timothy G. Burroughs, JA (on brief); Colonel Mary J. Bradley, JA; Major
Patrick J. Scudieri, JA; Captain Timothy G. Burroughs, JA (on reply brief).

For Appellee: Lieutenant Colonel A.G. Courie III, JA; Major Melissa Dasgupta
Smith, JA; Captain Jennifer A. Donahue, JA (on brief).


                                         9 April 2018
                                 ----------------------------------
                                  MEMORANDUM OPINION
                                 ----------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

FEBBO, Judge:

       As this case demonstrates, successfully challenging an appellant’s guilty plea
on appeal can carry significant risk, especially when charges conditionally dismissed
as part of a pretrial agreement (PTA) reemerge at a rehearing and serve to increase
the appellant’s punitive exposure.

       In 2012, appellant, before a military judge sitting as a general court-martial,
pleaded guilty pursuant to a PTA to one specification of abusive sexual contact with
a child, one specification of indecent liberties with a child, and one specification of
possession of child pornography in violation of Articles 120 and 134, Uniform Code
of Military Justice [UCMJ], 10 U.S.C. §§ 920 and 934 (2006 & Supp. I 2008). In
accordance with the PTA, the military judge conditionally dismissed nine other
specifications, which would ripen into dismissal with prejudice upon appellate
STOUT—ARMY 20120592

review. On appeal, we granted appellant’s sole assignment of error that his pleas
were improvident, set aside the findings and sentence, and authorized a rehearing.
United States v. Stout, 2014 CCA LEXIS 469 (Army Ct. Crim. App. 25 Jul. 2014)
(mem. op.).

        As we explain in further detail below, appellant was not convicted at the
rehearing of any offense to which he pleaded guilty at the first trial. 1 Instead, this
case is before us for review under Article 66, UCMJ, based upon several offenses
that, at the first trial, the government elected not to pursue in accordance with the
PTA. As the sentence limitations contained in Article 63, UCMJ, and Rule for
Court-Martial [R.C.M.] 810 did not apply to these offenses, the convening authority
was able to approve the adjudged sentence that, in terms of confinement, was more
than twice as long as that adjudged based on appellant’s initial guilty plea. 2, 3

       We conclude appellant’s PTA was cancelled and void once this court set aside
his improvident guilty plea, thus placing appellant and the government in the same
position they were at the start of the first trial. Of the remaining issues raised, we
find one warrants relief, although for a reason other than posed by appellant. We
have also considered the matters personally asserted by appellant pursuant to United
States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), and find they lack merit. 4



1
  The military judge dismissed the abusive sexual contact charge after arraignment,
granted defense counsel’s motion under R.C.M. 917 for a finding of not guilty as to
the indecent liberties charge, and found appellant not guilty of possessing child
pornography.
2
  See R.C.M. 810(d)(1). The maximum punishment at the retrial based upon the
findings of guilty included a dishonorable discharge and confinement for 115 years.
3
 Despite the outcome at the rehearing, appellant did not complain on this appeal that
he received deficient advice regarding the risks of appealing the providence of his
guilty plea or the risks of entering a plea of not guilty at the rehearing. We note
appellant, during his unsworn statement at the retrial, commented “I threw the guilty
plea.” Out of caution, we invited appellant if he wanted additional time to file
supplemental assignments of error. Appellant declined our invitation.
4
  Appellant’s Article 13, UCMJ, claim warrants comment. After this court set aside
the findings and sentence of the first trial, appellant was paid as an E-1 instead of as
an E-6. At his rehearing, the military judge found this pay discrepancy was not as
punishment, but the function of a Defense Finance and Accounting Service policy
and that agency’s interpretation of their statutory authority to pay an accused
pending a rehearing. We agree. See Howell v. United States, 75 M.J. 386 (C.A.A.F.
2016).


                                           2
STOUT—ARMY 20120592

                                  BACKGROUND

                                  A. The Offenses

      Appellant was stationed at Fort Drum, New York, while his family lived in
Michigan. Appellant’s family moved to Watertown, New York, and joined him in
August 2008. Appellant, his wife, and her two children lived together in Watertown
from August 2008 until June 2009.

       At the time they lived together, appellant’s stepdaughter, NL, was between 14
and 15 years old. Since NL was maturing physically, appellant’s wife asked
appellant to give NL a “sex talk.” Appellant used these “sex talks” as a means to
perform multiple sexual acts on his stepdaughter, to include: placing NL’s hand on
his genitalia; touching her breasts, and touching her genitalia; licking NL’s vagina;
and watching pornography with NL sitting on his lap while he had an erection.
Since NL’s mother started work very early in the morning, these sexual acts
occurred around once a week in the morning when appellant did not have duty or
physical fitness training.

      On one occasion, appellant’s wife observed appellant standing outside the
shower while NL was bathing. Appellant’s wife thought it was inappropriate for
him to be in the bathroom while their daughter was showering. However, appellant
provided her with what she viewed as a satisfactory explanation for his presence.
On another occasion, appellant pulled open the curtains and watched NL shower. On
yet another occasion while NL showered, appellant entered the shower naked,
rubbed NL’s naked body, and washed her hair.

      Around June 2009, appellant and his family temporarily stayed in a hotel in
advance of appellant’s permanent change of station (PCS) from Fort Drum and the
family moving back to Michigan. While at the hotel room alone, appellant
undressed and pushed NL onto a bed. Appellant laid on top of her while he was
naked and with an erect penis before they were interrupted by a phone call.

       In 2010, while appellant was deployed to Iraq, NL confided to her mother that
appellant had been sexually abusing her. When his wife confronted appellant about
the allegations over the phone, appellant stated “he did not do anything she did not
want or show her anything she did not want to see.” His wife reported the
allegations of sexual abuse to the state police.

       As part of the subsequent investigation, a U.S. Army Criminal Investigation
Command (CID) investigator in Iraq interviewed appellant. In his statement to CID,
appellant explained: he discussed sexual education with NL, but did not touch her
inappropriately even though during some of these sex talks, NL may have been
straddling him; while on a couch together, NL was “grinding her buttocks into his



                                          3
STOUT—ARMY 20120592

pelvic area;” he may have inadvertently touched her breast while they were “horsing
around;” he spoke to NL while she was showering and only “poked” at the curtains
“to be funny;” NL may also have walked in on him when he was getting out of the
shower and saw his erect penis; he may have laid in bed with NL to talk; and NL saw
him watch adult pornography and may have observed him with an erection.
Appellant admitted he had dreams about sexual encounters with NL that may have
included having intercourse with her.

      At the contested rehearing, among other defenses, appellant’s counsel argued
that NL fabricated all of the allegations because she wanted to live at the family’s
home located on a farm in Michigan.

                                B. Procedural History

       At the original trial, appellant entered into a PTA with the convening
authority (CA) that served to cap any confinement to ten years, but put no other
limitations on the adjudged sentence the CA could approve. As part of the PTA, the
CA agreed to dismiss nine other specifications, to include abusive sexual contact
with a child, indecent conduct with a child, sodomy of a child, and assault with
intent to commit rape. 5 This dismissal was without prejudice, to ripen into with
prejudice upon appellate review. The PTA provided the CA could cancel the
agreement if the appellate court found appellant’s guilty plea to be improvident.
During his plea inquiry, the military judge discussed the terms of the offer for PTA
with appellant. Appellant stated he understood and agreed with these terms. Upon
acceptance of the appellant’s plea, the military judge conditionally dismissed the
remaining specifications in accordance with the terms of the PTA.




5
  The promulgating order for the first trial, General Court Martial Order Number 27,
Headquarters, Fort Drum, Fort Drum, New York, dated 27 November 2012,
incorrectly reflects a finding of “not guilty” to: Specifications 1, 2, 4, 6, 7 and 8 of
Charge I; the Specification of Charge II and Charge II; the Specification of Charge
III and Charge III; and Specification 2 of Charge IV. The appellant was not
acquitted of these charges; the military judge dismissed them in accordance with the
PTA “without prejudice, to ripen into prejudice upon appellate review.” The Report
of Result of Trial prepared in accordance with Rule for Court-Martial 1101(a)
likewise shows these charges were dismissed. The CA, in taking action on the case,
did not change any of the findings of the trial court or announce any action contrary
or different than the terms of the PTA. It is, therefore, clear to us from the record
that the promulgating order is in error and should properly reflect these charges as
“dismissed without prejudice, to ripen into prejudice upon appellate review.” We,
accordingly, correct that order here.



                                           4
STOUT—ARMY 20120592

       Following our decision, the government referred most of the original charges
to a retrial, with some changes. 6 Prior to the trial on the merits, defense counsel
moved to dismiss the charges that had been dismissed at the first trial pursuant to the
PTA, arguing the dismissal of these charges ripened into dismissal with prejudice
once the case was reviewed on appeal. In denying this motion, the military judge
found that the “four corners of the agreement” meant dismissal ripened upon
completion of appellate review. The military judge concluded that the PTA
expressly stated that the agreement could be cancelled if appellant’s initial guilty
plea was found improvident on appeal, a reading that was also consistent with
R.C.M. 705 (Pretrial agreements).

       Appellant then pleaded not guilty before a military judge at the retrial. The
military judge found appellant guilty of three specifications of abusive sexual
contact with a child, two specifications of committing an indecent act with a child,
sodomy with a child, and assault with the intent to commit rape, in violation of
Articles 120, 125 and 134, UCMJ. This time, appellant’s sentence included a
dishonorable discharge, confinement for eighteen years, and reduction to the grade
of E-1. The CA approved the adjudged sentence and credited appellant with 779
days towards confinement.

                              LAW AND DISCUSSION

                        A. Effect of the PTA from the first trial

       Appellant argues that the CA’s agreement under the PTA to dismiss seven of
the specifications “upon appellate review” was satisfied when his first trial was
docketed with this court on appeal. 7 We disagree.

       “When an appellate issue concerns the meaning and effect of a pretrial
agreement, interpretation of the agreement is a question of law, subject to review
under a de novo standard.” United States. v. Smead, 68 M.J. 44, 59 (C.A.A.F. 2009)
(citing United States v. Lundy, 63 M.J. 299, 301 (C.A.A.F. 2006)).

      Appellant suggests the term “upon appellate review” in the PTA created an
ambiguity that must be resolved in appellant’s favor because, essentially, that term
could be equated with docketing of the case with this court. That is, it could be read


6
 The convening authority, upon the advice of the Staff Judge Advocate, did not
refer one specification, alleging abusive sexual contact with a child, to the new trial.
7
  Specifications 1, 2, 3, 5 and 6 of Charge I, Charge II and its Specification, and
Specification 2 of Charge III (as renumbered at the retrial). Appellant also asserts
the CA “entered findings of not guilty” as to these specifications. This argument
lacks merit. See supra note 3, at 4.


                                           5
STOUT—ARMY 20120592

to mean the CA would dismiss the charges before this court completed its review of
appellant’s guilty plea. This argument fails for two reasons.

      First, individual terms of a PTA are not read in a vacuum. Basic principles of
contract law apply when interpreting a PTA. United States v. Acevedo, 50 M.J. 169,
172 (C.A.A.F. 1999) (citations omitted). When the terms of an agreement “are
unambiguous, the intent of the parties is discerned from the four corners of the
contract.” Id. We agree with the military judge when he concluded a plain reading
of appellant’s PTA meant the charges would be dismissed upon completion of
appellate review. This is the only reasonable reading of the PTA given that the
agreement expressly stated the CA may withdraw from the agreement if appellant’s
plea were determined improvident by this court.

       Second, appellant cannot enforce a term of PTA that no longer exists. The
PTA provided that appellant would plead guilty to several specifications. Needless
to say, at the rehearing, appellant’s plea of not guilty to all charges violated this
agreement. The PTA provided the CA could withdraw from the agreement upon a
determination by our court that appellant’s plea was improvident. Far from being a
unique PTA term, this was simply a restatement of the CA’s authority set forth in
R.C.M. 705(d)(4)(B) to withdraw from an agreement upon an appellate decision
finding appellant’s plea improvident. Our decision setting aside the findings and
authorizing a rehearing in this case “place[d] the United States and the accused in
the same position as they were at the beginning of the original trial.” United States
v. Von Bergen, 67 M.J. 290, 294 (C.A.A.F. 2009) (quoting United States v. Staten,
21 C.M.A. 493, 495, 45 C.M.R. 267, 269 (1972)); see R.C.M. 810 (where rehearing
requires findings on all charges and specifications, the procedure shall be the same
as the original trial). Very clearly, by referring all of the charges to the retrial, the
CA withdrew from the PTA. This decision by the CA in withdrawing from the PTA
“was to place the parties in the pretrial status quo ante.” Von Bergen, 67 M.J. at
293. That is, the net effect of authorizing a rehearing in this case was to place the
parties in the position as if the first proceeding never happened. See Howell v.
United States, 75 M.J. 386, 392 (C.A.A.F. 2016) (citations omitted).

       This court finds that the terms of the PTA were unambiguous and that the
PTA was cancelled when this court found appellant’s guilty plea improvident. The
charges and specifications were not dismissed under the terms of the PTA. As such,
at the rehearing the CA was authorized to re-refer Specifications 1, 2, 3, 5 and 6 of
Charge I, Charge II and its Specification, and Specification 2 of Charge III for the
rehearing.
       B. Did the government make major changes to three of the alleged offenses?
      At the new trial and again on appeal, appellant asserts amendments made by
the government to Specifications 1 and 6 of Charge I and the Specification of



                                            6
STOUT—ARMY 20120592

Charge II prior to referral of charges to the rehearing constituted a major charge
requiring a new preferral under R.C.M. 603(d). We disagree.

                                 1. Changes at issue

        In 2011, the three disputed specifications were preferred, along with the other
charges later heard at the retrial, and an Article 32, UCMJ, investigation was
completed. NL testified at the Article 32 hearing that appellant sexually abused her
when they lived in an apartment at Watertown, New York. She could not recall the
specific dates she lived at the Watertown residence, but stated her mother would
know the dates. At the Article 32, UCMJ, hearing, NL’s mother testified they lived
in Watertown between August 2008 and June 2009. In 2012, the CA referred the
three specifications, along with others, to appellant’s initial trial. However, at the
first trial, the date ranges on these three charges were not expanded prior to referral
to cover the entire period NL resided in Watertown.

       On 4 November 2014, after our remand, the government amended the date
ranges for these three specifications as follows: Specification 1 of Charge I, alleging
abusive sexual contact, from “on or about 1 August 2008 and on or about 6 August
2008” to “on or about 1 August 2008 and on or about 3 June 2009;” Specification 6
of Charge I, alleging indecent liberties with a child, from “on or about 14 January
2009 and on or about 28 January 2009” to “on or about 7 August 2008 and on or
about 3 June 2009;” and the Specification of Charge II, alleging forcible sodomy,
from “on or about 14 February 2009 and on or about 22 March 2009” to “on or about
7 August 2008 and on or about 3 June 2009.” On 17 November 2014, following the
pretrial advice and recommendation of the Staff Judge Advocate (SJA), the CA
referred the charges and specifications to a general court-martial.

       During an Article 39(a), UCMJ, session on 30 January 2015, appellant moved
to dismiss the amended specifications on the basis that the changes were major and
required repreferral under R.C.M. 603. The military judge ultimately denied this
motion, reasoning in part that the changes to the dates did not constitute a major
change as they did not “add a party, change the offenses, or add a substantial matter”
not fairly included in the previously-preferred [s]pecifications,” and further, given
appellant’s opportunity to prepare a defense to the amended charges, did not affect a
substantial right of the appellant. The contested trial on the merits began on 14
September 2015.

          2. Were these major changes under Rule for Courts-Martial 603?

       “Whether a change made to a specification is minor is a matter of statutory
interpretation and is reviewed de novo.” United States v. Reese, 76 M.J. 297, 300
(C.A.A.F. 2017) (citing United States v. Atchak, 75 M.J. 193, 195 (C.A.A.F. 2016)).

      Rule for Courts-Martial 603(a) provides “[m]inor changes in charges and


                                           7
STOUT—ARMY 20120592

specifications are any except those which add a party, offenses, or substantial matter
not fairly included in those previously preferred, or which are likely to mislead the
accused as to the offenses charged.” The government can make minor changes to a
charge and specification before arraignment. R.C.M. 603(b). Major changes, or
“[c]hanges or amendments to charges or specifications other than minor changes
may not be made over the objection of the accused unless the charge or specification
affected is preferred anew.” R.C.M. 603(d).

       Generally, “changes in the alleged time or date of an offense are permissible
since they normally do not affect the substance of the offense, preclude invocation
of the statute of limitations, or mislead the accused as to that which he must defend
against.” United States v. Longmire, 39 M.J. 536, 538 (A.C.M.R. 1994) (citing
United States v. Hunt, 37 M.J. 344 (1993); United States v. Brown, 16 C.M.R. 257;
United States v. Squirrel, 2 U.S.C.M.A. 146, 7 C.M.R. 22 (1953)). Applying the
plain language of R.C.M. 603, we do not find the military judge erred in finding the
changes were minor.

       First, the change did not change the substance of each offense and the overt
acts remained the same. The alleged conduct, parties, and location of the offense,
remained the same. Second, the change in date range did not affect a substantial
matter not fairly included in the previously preferred charges and specifications.
Each of the specifications included “on or about” language and the dates of the
alleged sexual abuse were not offense-defining. Third, since the specifications did
not include “on divers occasions” language, no additional offenses were alleged by
the changes in the date range for the specifications.

      We conclude, as did the military judge, repreferral of these charges was not
necessary because the changes to the date ranges were minor.

                    3. Prejudice Analysis for Pre-Referral Amendments

       The military judge’s ruling was made before CAAF issued Reese. As such,
we note the military judge, in determining the changes in this case were minor,
relied upon United States v. Sullivan, where our superior court opined a change is
minor if “no additional or different offense is charged . . . and if the substantial
rights of the defendant are not prejudiced.” 42 M.J. 360, 365 (C.A.A.F. 1995)
(citations omitted). Our superior court in Reese, overturned the second prong of this
longstanding test in finding the plain language of R.C.M. 603(d) does not
contemplate prejudice as a consideration in determining whether a change is major
when the defense objects to the change. Reese, 76 M.J. at 301.

      However, even in light of Reese, the military judge’s ultimate conclusion was
correct, as the changes to these charges were not major and the pre-referral
amendments of the specifications for the rehearing did not prejudice a substantial



                                          8
STOUT—ARMY 20120592

right of the accused. As our superior court noted in Reese, a major change
effectively deprives a court of jurisdiction to hear the charge. 76 M.J. at 301-02
(“The practical effect is that if a change is major and the defense objects, the charge
has no legal basis and the court-martial may not consider it unless and until it is
‘preferred anew,’ and subsequently referred.”); see R.C.M. 201(b)(3). Reese is
distinguishable from this case in that the changes here occurred prior to referral.
Normally, Article 59(a), UCMJ, prohibits an appellate court from setting aside a
finding of guilty without finding prejudice. In Reese, because the offense (once
amended) had never been referred to trial, the court-martial lacked jurisdiction, and
Article 59(a), UCMJ, did not apply. Here, however, as the charges were amended
prior to referral, we would see no way to avoid the mandate of Article 59(a), UCMJ.
In any event, as we find any changes were “minor,” we need not decide the issue
definitively.

      Unlike the post-referral amendments in Reese that deprived the court-
martial of jurisdiction to hear the charges, the amendments to the charges were
made prior to the SJA’s pretrial advice and referral by the CA. The amendments
were warranted by the evidence presented at the Article 32, UCMJ,
investigation. Article 34(c), UCMJ, supports the SJA recommending post-
Article 32 and pre-referral changes to charges and specifications if warranted by
the evidence. “If the charges or specifications are not formally correct or do not
conform to the substance of the evidence contained in the report of the
investigating officer, formal corrections, and such changes and in the charges
and specifications as are needed to make them conform to the evidence, may be
made.” UCMJ, art. 34(c).

       Appellant was not prejudiced by the pretrial amendments and was on notice of
the charges he needed to defend against. The changes were made before referral,
before arraignment, and 10 months before the actual trial dates for the rehearing.
The appellant was not misled as to the offenses charged, did not request a new
Article 32 hearing, or request a bill of particulars. Appellant was aware from the
Article 32 the specific conduct alleged in each of these specifications and the
evidence supporting the allegations, to include NL’s testimony that the sexual abuse
occurred when they lived in Watertown. In light of the evidence adduced at the
Article 32 investigation, we find appellant’s argument he was misled unpersuasive. 8
Indeed one of the substantial purposes of an Article 32 hearing is to “consider the
form of the charges.” The pre-referral amendments did not increase the maximum


8
 Errors in an Article 32, UCMJ, proceeding are tested on direct review for prejudice
under Article 59(a), UCMJ. United States v. Davis, 64 M.J. 445, 449 (C.A.A.F.
2007); see also United States v. Mickel, 9 C.M.A. 324, 327, 26 C.M.R. 104, 107
(1958) (“Once the case comes to trial on the merits, the pretrial proceedings are
superseded by the procedures at the trial; the rights accorded to the accused in the
pretrial stage merge into his rights at trial.”).


                                           9
STOUT—ARMY 20120592

punishment for the offenses. The changes did not affect the statute of limitations
and appellant is protected against double jeopardy.

      We conclude, as did the military judge, that appellant was not materially
prejudiced by the pre-referral changes to the specifications prior to the rehearing.

                  C. Legal and Factual Sufficiency for Indecent Liberties

      Appellant asserts that the evidence is legally and factually insufficient to
support the finding that appellant committed indecent liberties on divers occasions
by “entering the bathroom where [NL] was showering, opening the shower curtain,
looking at her naked body, and watching her shower,” as set forth in Specification 5
of Charge I. We disagree, but nonetheless provide relief on a separate basis.

       NL testified appellant watched her shower a few times, but could “only
remember about three times” specifically. First, on one instance, appellant entered
the shower naked and touched her everywhere to include her vagina and breasts. On
a second occasion, appellant swung open the shower curtains and looked at NL while
she was showering, conduct covered by Specification 5 of Charge I. On a third
occasion, NL testified that her uncle caught appellant opening the curtains while she
was showering. However, this third incident was not within the charged locations or
timeframes and was not reflected on the charge sheet.

       We view the issue here as one involving an unreasonable multiplication of
charges. Appellant was charged with two shower incidents involving NL, both
occurring in Watertown, and the evidence adduced at trial only supported two
charged incidents, with one, covered by Specification 6 of Charge I, involving
additional conduct by appellant. However, the “divers” language in Specification 5
of Charge I, as it alleges much of the same conduct, would operate to hold appellant
liable for substantially the same conduct in two different specifications.
Accordingly, we grant relief in our decretal paragraph by dismissing the language
“on divers occasions” from Specification 5 of Charge I. See United States v. Quiroz,
55 M.J. 334 (C.A.A.F. 2001).

                            D. Ineffective Assistance of Counsel

       Appellant asserts that his defense counsel was ineffective for calling a
witness, Ms. Tiffani Greenwald, who bolstered the government’s case, and by failing
to pursue evidence that NL’s testimony may have been unduly influenced by a
Victim Witness Liaison, Ms. JA. We disagree.

                           1. Ms. Greenwald’s Testimony

      At trial, NL testified that she spoke to her close friend and neighbor in
Michigan, Ms. Greenwald, on numerous occasions and told her “about 90 percent of


                                          10
STOUT—ARMY 20120592

what happened” with appellant. In response, defense counsel called Ms. Greenwald
to testify for the defense on findings. Her testimony consisted of 5 pages of the 631
page transcript. Ms. Greenwald testified that NL had called her only once from New
York. NL was upset and said that appellant was touching her in inappropriate places.
NL did not discuss specifics of where appellant was touching her. NL described
wrestling with appellant, which made her feel uncomfortable. NL also mentioned
appellant watched her as she showered. That is, Ms. Greenwald contradicted NL on
the number of times they talked and the specificity of the alleged abuse. However,
Ms. Greenwald’s testimony was generally consistent with NL’s report of being
abused.

       In closing argument, defense counsel put forward a theme that NL embellished
the wrestling and incident in the shower because she didn’t want to leave a farm in
Michigan, where she lived with her mother and siblings, and move back with
appellant. Defense counsel highlighted NL’s testimony she told Ms. Greenwald “90
percent” of what happened, and this amounted to wrestling and looking at NL in the
shower. While conceding wrestling and teaching NL self-defense involved touching,
defense counsel argued appellant had no improper purpose in touching NL. Rather,
NL’s story that the conduct was abusive came forth upon learning the family would
be leaving Michigan and moving back with appellant. Added to this theme, counsel
argued that NL attributed the abuse she suffered earlier at the hands of another
soldier to appellant.

       We review claims that an appellant did not receive effective assistance of
counsel de novo. United States v. Akbar, 74 M.J. 364, 379 (C.A.A.F. 2015); United
States v. Datavs, 71 M.J. 420, 424 (C.A.A.F. 2012). “In order to prevail on a claim
of ineffective assistance of counsel, an appellant must demonstrate both (1) that his
counsel’s performance was deficient, and (2) that this deficiency resulted in
prejudice.” United States v. Green, 68 M.J. 360, 361-62 (C.A.A.F. 2010) (citing
Strickland v. Washington, 466 U.S. 668, 687, (1984)).

       As to the first prong, “[w]e do not measure deficiency on the success of a trial
defense counsel’s strategy, but instead examine whether counsel made an objectively
reasonable choice in strategy from the available alternatives.” Akbar, 74 M.J. at 379
(citing United States v. Dewrell, 55 M.J. 131, 136 (C.A.A.F. 2001)) (internal
quotation marks omitted). The relevant issue is whether counsel’s conduct failed to
meet an objective standard of reasonableness or whether it was outside the “wide
range of professionally competent assistance.” Strickland, 466 U.S. at 690. In
determining this issue, courts “must indulge a strong presumption that counsel’s
conduct falls within the wide range of reasonable professional assistance[.]” Id. at
689.

      In assessing whether the presumption of competence had been overcome, we
apply a three-pronged test:



                                          11
STOUT—ARMY 20120592

             (1) Are appellant’s allegations true; if so, “is there a
             reasonable explanation for counsel’s actions?”;

             (2) If the allegations are true, did defense counsel’s level
             of advocacy fall “measurably below the performance . . .
             [ordinarily expected] of fallible lawyers?”; and

             (3) If defense counsel was ineffective, is there a
             “reasonable probability that, absent the errors,” there
             would have been a different result?

United States v. Grigoruk, 56 M.J. 304, 307 (C.A.A.F. 2002) (citing United States v.
Polk, 32 M.J. 150, 153 (C.M.A. 1991).

      This case primarily came down to the issue of NL’s credibility. The
government’s case rested largely on NL’s testimony, corroborated in part by
appellant’s wife, who witnessed appellant looking at NL in the shower, and
appellant’s statement to investigators and his wife. Against this backdrop, defense
counsel were faced with finding some way to raise questions about NL’s credibility.

       Major (MAJ) JK, MAJ AK, and Captain (CPT) MJ, who served as appellant’s
trial defense counsel each provided affidavits discussing the decision to call Ms.
Greenwald. 9 MAJ JK summed up the defense’s theory as showing NL “was an
attention-seeking young lady who exaggerated greatly by taking a small kernel of
truth and spinning it into a mountain.” Defense arrived at this theory after
researching numerous motives for NL to fabricate, but found “none were likely to be
effective or remotely believable.” Ms. Greenwald’s testimony fit the defense theme
that NL embellished any incidents with appellant in that it showed NL only discussed
the appellant’s conduct once with Ms. Greenwald, and only revealed limited types of
conduct. The affidavits from MAJ AK and CPT MJ likewise discuss the decision to
call Ms. Greenwald to impeach NL by contradiction.

       With the state of the evidence in the record, we find the affidavits submitted
by trial defense counsel are a reasonable explanation to call Ms. Greenwald to testify.
We also find counsel’s performance did not fall “measurably below” the performance
ordinarily expected of lawyers. Some cases, even those based solely on testimonial
evidence, leave defense few viable options in challenging the credibility of a victim.
This case was one such case. In the end, the military judge, having heard and


9
  On 5 January 2018, we ordered trial defense counsel to each provide affidavits
addressing the decision to call Ms. Greenwald and the alleged attempt by an
individual to unduly influence NL. A fourth defense counsel, CPT JG, provided an
affidavit which added little to this issue as he was released months before the trial
on the merits.


                                           12
STOUT—ARMY 20120592

observed NL, found her testimony sufficiently compelling to find appellant guilty of
many of the alleged offenses.

       For certain, calling Ms. Greenwald presented some risk to the defense.
However, appellant’s counsel were tasked with trying to attack NL’s credibility. Ms.
Greenwald confirmed part of NL’s testimony, but contradicted other parts. The
contradictions were consistent with the defense’s theory of the case. In retrospect, it
may be that Ms. Greenwald’s testimony did more harm than good, but that was the
risk. Defense counsel had to play the cards they were dealt. “A fair assessment of
attorney performance requires that every effort be made to eliminate the distorting
effects of hindsight, to reconstruct the circumstances of counsel’s challenged
conduct, and to evaluate the conduct from counsel's perspective at the time . ” Akbar,
74 M.J. at 30 (quoting Strickland, 466 U.S. 689). Despite the outcome at trial,
defense counsel, at the time of trial, took a calculated–and in our view, reasoned–risk
in calling Ms. Greenwald to the stand. Under the circumstances of this case,
appellant has failed to overcome the presumption that his counsel acted competently
in calling Ms. Greenwald.

       Even if we did find counsel was deficient in calling Ms. Greenwald, we do not
believe there is a reasonable probability that the outcome of the case would have
been different had she not been called. First, while Ms. Greenwald relayed NL’s
statement that appellant was making her uncomfortable, the only specific acts shared
involved appellant wrestling NL and watching NL in the shower. Her testimony did
not corroborate NL’s testimony as to much of the other charged conduct. Second,
Ms. Greenwald did not personally witness these events and, essentially, reiterated in
part what NL said in her testimony. Third, the disclosures to Ms. Greenwald were
not immediate, but occurred well after the alleged misconduct. That is, her testimony
did not have the same impact as would an excited utterance by NL or a similar
disclosure close to the events. In short, Ms. Greenwald provided nothing new in
terms of specific acts committed by appellant. Finally, as we otherwise find no
prejudice, we need not address whether Mr. Greenwald’s statements were separately
admissible by the government as a prior consistent statement.

           2. Failure to Investigate Suspicions that NL’s Testimony was Unduly
                                     Influenced

      Appellant’s claim that his counsel “failed to pursue evidence that NL’s
testimony was unduly influenced” is based upon an affidavit from Ms. Heidi Shann,
who testified for the defense during sentencing.

        In the affidavit, Ms. Shann stated as she was waiting to testify at appellant’s
trial she observed NL in a “heated discussion with a woman.” She had seen the
woman at the trial and she was “following [NL] like a mother would follow a child.”
According to Ms. Shann, the woman appeared angry and frustrated at NL and was



                                          13
STOUT—ARMY 20120592

shouting at her. The woman said something to NL to the effect of “after everything I
did for you, you had to go and do this.” Another defense sentencing witness, Ms.
Candida Langford, also observed the conversation. The conversation concerned Ms.
Shann since “it seemed that this woman had been coaching NL.” Ms. Shann states
she and the other witness informed appellant’s defense counsel about their concerns
and observations.

        Ms. Shann’s affidavit provides no more than speculative and conclusory
observations that an argument between NL and another person must have been the
product of witness coaching. Ms. Shann’s observations were made several days after
NL testified on the merits. The affidavit provides no information as to how NL was
supposedly coached or how NL supposedly altered her testimony based upon the
alleged coaching. Indeed, even if we were to accept the speculative inference
contained in the affidavit, we would have to infer that NL had not testified as she had
been coached. That is, we would have to infer the woman appeared angry since NL
testified contrary to how she was instructed.

       We do not find appellant overcomes the presumption of competence of his
defense counsel based upon this affidavit. For the same reason, we see no need to
order an evidentiary hearing to decide this issue. See United States v. Ginn, 47 M.J.
236, 248 (C.A.A.F. 1997) (“[I]f the affidavit does not set forth specific facts but
consists instead of speculative or conclusory observations, the claim may be rejected
on that basis.”). Accordingly, we find appellant’s claim on this issue lacks merit.

                             E. Improper Sentencing Argument

       Appellant alleges that the government’s sentencing argument improperly
attacked appellant’s rights to remain silent and plea of not guilty, which resulted in
the military judge imposing a higher sentence.

       In his unsworn statement, appellant did not mention the findings of guilty and
his sole comment about NL was “I wish no ill will to my daughter, my ex-wife and I
hope they can live some kind of prosperous life no matter what happens to me
today.”

       During argument, trial counsel, without objection from defense counsel,
commented six times on appellant’s failure to apologize to NL in his unsworn
statement. Trial counsel referred to appellant: as an “unapologetic sexual abuser”
who “can’t even say [he’s] sorry;” as somebody who “still hasn’t taken
responsibility[] [and] still hasn’t apologized” and “never took responsibility when
he took the stand;” and as somebody who “spent 2 years in jail and is still so selfish
that he has not recognized what he did to [NL] . . . .” Trial counsel added
“ultimately, this case is about punishment, retribution. It’s about punishing
someone for ruining their child’s life and never apologizing for it.”



                                          14
STOUT—ARMY 20120592

       “Improper argument involves a question of law that [we] review[ ] de novo.”
United States v. Frey, 73 M.J. 245, 248 (C.A.A.F. 2014). As a threshold matter,
trial defense counsel did not object to trial counsel’s sentencing argument at trial.
Rule for Court-Martial 1001(g) provides a defense counsel’s “[f]ailure to object to
improper argument before the military judge begins to instruct the members on
sentencing shall constitute waiver of the objection.” Similar to R.C.M. 919(c),
which governs argument on findings, R.C.M. 1001(g) is unambiguous and has no
“plain error” condition. As such, appellant waived any objections to the
government’s sentencing argument. See United States v. Kelly, 76 M.J. 793 (Army
Ct. Crim. App. 2017); United States v. Ahern, 76 M.J. 194 (C.A.A.F. 2017)
(analyzing the waiver provision of Mil. R. Evid. 304).

       Although we established in Kelly a binding precedent for this court that a
plain error analysis was not appropriate in analyzing unpreserved error to argument,
we recognize our superior court has granted review in that case on that very issue.
United States v. Kelly, No. 17-0559/AR (C.A.A.F. 20 Dec. 2017) (order).
Accordingly, as we recently did in United States v. Koch, we will nonetheless review
this case for plain error as a matter of judicial economy. ARMY 20160107, 2018
CCA LEXIS 34, *11 (Army Ct. Crim. App. 29 Jan. 2018) (citing United States v.
Motsenbocker, No. 201600285, 2017 CCA LEXIS 651, *7 (N.M. Ct. Crim. App. 17
Oct. 2017), in noting our sister service applied a plain error analysis to unpreserved
objections to argument).

       To establish plain error, appellant must prove (1) there was error, (2) it was
plain or obvious, and (3) the error resulted in material prejudice. United States v.
Flores, 69 M.J. 366, 369 (C.A.A.F. 2011). Where improper sentencing argument
occurs, we must determine whether we can be confident that the appellant was
sentenced on the basis of the evidence alone. United States v. Halpin, 71 M.J. 477,
480 (C.A.A.F. 2013).

       Argument by trial counsel concerning an accused’s right to remain silent is
“beyond the bounds of fair comment.” United States v. Paxton, 64 M.J. 484, 487
(C.A.A.F. 2007) (citation omitted). However, an accused’s refusal to admit guilt or
accept responsibility may be an appropriate factor for the military judge or
members’ consideration in their sentencing deliberation on rehabilitation potential.
United States v. Means, 2017 CCA LEXIS 330, *6-*7 (A.F. Ct. Crim. App. 12 May
2017 2017) (citing United States v. Garren, 53 M.J. 142, 144 (C.A.A.F. 2000);
United States v. Edwards, 35 M.J. 351, 355 (C.M.A. 1992)). “As a general rule, the
predicate foundation is that an accused has either testified or has made an unsworn
statement and has either expressed no remorse or his expression of remorse can be
arguably construed as being shallow, artificial, or contrived.” Id. (quoting Edwards,
35 M.J. at 355). “Other evidence in the record may also give rise to the inference
that an accused is not remorseful, but the inference may not be drawn from his




                                          15
STOUT—ARMY 20120592

decision not to testify or from his pleas of not guilty.” Paxton, 64 M.J. at 487 (citing
Edwards, 35 M.J. at 355).

       We do not find error, much less plain error, in the government’s argument
stressing appellant’s failure to apologize to NL. His shallow “wish of no ill will”
comment towards NL was clearly not an expression of remorse and could be
considered a veiled reference to his disagreement over her testimony and
accusations. During his unsworn statement, appellant introduced evidence of his
prior confinement and the adverse effects of his time in jail before the rehearing. In
the context of the entire case, trial counsel’s comments concerning appellant’s
failure to apologize and his time in jail were not improper, but rather a fair comment
on appellant’s unsworn statement and a reflection of appellant’s lack of
rehabilitative potential.

      However, even if error, we do not find it prejudiced a substantial right of the
appellant in this judge alone trial. To the degree counsel’s comments may be found
improper, we are convinced that the military judge was not unduly swayed by trial
counsel’s comments in the sentencing argument. Considering the record as a whole,
and the relative weight of the parties’ sentencing cases, we are confident that
appellant was sentenced on the basis of the evidence alone.

                                   CONCLUSION

      The court affirms only so much of the finding of guilty of Specification 5 of
Charge 1 as finds that the appellant:
      did, at or near Watertown, New York, between on or about 7 August
      2008 and on or about 3 June 2009, engage in indecent conduct in the
      physical presence of his step-daughter [NL] a child under 16 years of
      age, by entering the bathroom where [NL] was showering, opening the
      shower curtain, looking at her naked body, and watching her shower,
      with intent to arouse the sexual desire of the accused.
      The remaining findings of guilty are AFFIRMED.
       Reassessing the sentence on the basis of the errors noted, we are confident the
military judge would have sentenced appellant to at least a dishonorable discharge,
confinement for eighteen years, and a reduction to the grade of E-1. See United
States v. Winckelmann, 73 M.J. 11, 15-16 (C.A.A.F. 2014); United States v. Sales,
22 M.J. 305, 307-08 (C.M.A. 1986); MCM, pt. IV, ¶ 10.e(1), (2)(a)-(b); Rule for
Courts-Martial 1003(d)(3). The sentence is therefore AFFIRMED. All rights,
privileges, and property, of which appellant has been deprived by virtue of that
portion of the findings set aside by this decision, are ordered restored.




                                          16
STOUT—ARMY 20120592

    Senior Judge MULLIGAN and Judge WOLFE concur.

                               FOR THE COURT:



                               JOHN P. TAITT
                               Chief Deputy Clerk of Court




                                 17